PER CURIAM.
Claudio Morales appeals from a judgment of conviction for trafficking in cocaine. We affirm.
It affirmatively appears from the record that there was abundant evidence from which the trial court could conclude that the confidential informant was reliable. Thus, the informant’s continuous telephonic report to police officers describing the cocaine, the truck and the driver furnished more than sufficient probable cause for the stop and seizure of the cocaine and money. See McKee v. State, 430 So.2d 983 (Fla. 3d DCA), rev. denied, 437 So.2d 677 (Fla.1983); State v. Hetland, 366 So.2d 831 (Fla. 2d DCA 1979), approved, 387 So.2d 963 (Fla.1980). Morales’ remaining points on appeal are without merit.
Affirmed.